
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.35


Compensation Arrangements of Certain Executive Officers of Flextronics
International Ltd.

        Note: The following summary of compensation arrangements does not
include all previously-reported compensation arrangements or awards granted
under previously-disclosed incentive plans. Disclosures with respect to
compensation for Named Executive Officers for the 2013 fiscal year are included
in the Company's definitive proxy statement for the Company's 2013 Annual
General Meeting of Shareholders, and disclosures with respect to compensation
for Named Executive Officers for the 2014 fiscal year will be included in the
Company's definitive proxy statement for the Company's 2014 Annual General
Meeting of Shareholders.

Compensation for Michael McNamara (Chief Executive Officer)

        Mr. McNamara's current annual base salary is $1,250,000. In addition,
Mr. McNamara will be eligible to participate in the Company's annual incentive
bonus plan and long-term cash incentive deferred compensation plan. Mr. McNamara
also received awards of performance-based restricted share unit awards and
service-based restricted share unit awards under the Company's equity incentive
plan as part of his fiscal 2014 compensation. Vesting of the performance-based
award will depend on the Company achieving levels of total shareholder return
relative to the average of the Standard & Poor's 500 Index total shareholder
return and selective Electronic Manufacturing Services companies.

Compensation for Chris Collier (Chief Financial Officer)

        Mr. Collier's current annual base salary is $550,000. In addition,
Mr. Collier will be eligible to participate in the Company's annual incentive
bonus plan and the long-term cash incentive deferred compensation program.
Mr. Collier also received awards of performance-based restricted share unit
awards and service-based restricted share unit awards under the Company's equity
incentive plan as part of his fiscal 2014 compensation. Vesting of the
performance-based award will depend on the Company achieving levels of total
shareholder return relative to the average of the Standard & Poor's 500 Index
total shareholder return and selective Electronic Manufacturing Services
companies.

Compensation for Francois Barbier

        Mr. Barbier's current annual base salary is $625,000. In addition,
Mr. Barbier will be eligible to participate in the Company's annual incentive
bonus plan and long-term cash incentive deferred compensation plan. Mr. Barbier
also received awards of performance-based restricted share unit awards and
service-based restricted share unit awards under the Company's equity incentive
plan as part of his fiscal 2014 compensation. Vesting of the performance-based
award will depend on the Company achieving levels of total shareholder return
relative to the average of the Standard & Poor's 500 Index total shareholder
return and selective Electronic Manufacturing Services companies.

Compensation for Jonathan Hoak

        Mr. Hoak's current annual base salary is $500,000. In addition, Mr. Hoak
will be eligible to participate in the Company's annual incentive bonus plan and
long-term cash incentive deferred compensation plan. Mr. Hoak also received
awards of performance-based restricted share unit awards and service-based
restricted share unit awards under the Company's equity incentive plan as part
of his fiscal 2014 compensation. Vesting of the performance-based award will
depend on the Company achieving levels of total shareholder return relative to
the average of the Standard & Poor's 500 Index total shareholder return and
selective Electronic Manufacturing Services companies.

Compensation for Paul Humphries

        Mr. Humphries's current annual base salary is $625,000. In addition,
Mr. Humphries will be eligible to participate in the Company's annual incentive
bonus plan and long-term cash incentive deferred compensation plan.
Mr. Humphries also received awards of performance-based restricted

--------------------------------------------------------------------------------



share unit awards and service-based restricted share unit awards under the
Company's equity incentive plan as part of his fiscal 2014 compensation. Vesting
of the performance-based award will depend on the Company achieving levels of
total shareholder return relative to the average of the Standard & Poor's 500
Index total shareholder return and selective Electronic Manufacturing Services
companies.

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.35

